Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC § 102
Applicant's arguments filed 02/17/2022 regarding claim 1 have been fully considered but they are not persuasive. 
Claim 1 is amended to recites “wherein the electronics unit is hermetically sealed independently of the hermetically sealed optics shaft”. Applicant argues that there are no indication at any point in Schulz of any means to seal the handpiece if the shaft is removed, and there are neither any sealing mechanisms for the hand piece when the shaft is removed, therefore there is no indication that Schulz teaches “a video endoscope wherein…the optics shaft and a plug connector housing…wherein the electronics unit is hermetically sealed”, and further, Schulz does not teach the amended limitation “wherein the electronics unit is hermetically sealed independently of the hermetically sealed optics shaft”.
The Examiner respectfully disagrees.
Cover glass 17 and seal 20 seals the objective 6 and image sensor 7, seal 21 seals the entry point of the handle, the electronics unit in the handle are using different sealing element (including cover 19 and seal 21) with respect to objective 6 and image sensor 7 (including seal 21 and cover glass), therefore the electronics unit is hermetically sealed independently of the hermetically sealed optic shaft. 
For the reason above, the rejection of claim 1 is being maintained.

35 USC § 102/103
35 USC § 102 rejections regarding Claim 2 included in Office Action mailed on 11/19/2021 has been withdrawn per applicant’s amendment to the claim filed 02/17/2022. Consequently, 35 USC § 103 rejections included in Office Action mailed on 11/19/2021 has been withdrawn.

Specification
The disclosure is objected to because of the following informalities: 
Para [0050] recites “the handle housing of the head piece 50”, it appears Applicant is directing to “handle 50” rather than “head piece 50” based on disclosure.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz (US Patent Application Publication No.2005/0075539 A1).
Regarding claim 1, Schulz teaches a video scope, in particular video
mediastinoscope, comprising an elongated rigid shaft (shaft 1 Fig.1 [0020]), and a
handle detachably attached to a proximal end section of the shaft (handle 4 Fig.1
detachably attached [0029] to a proximal end section of the shaft Fig.1),
Wherein the shaft comprises an optic shaft comprising an imaging optics
(objective 6 Fig.1) and an electronic image sensor (image sensor 7 Fig.1),
Wherein the optic shaft and a plug connector housing (overall housing/structure surrounding an end of an detachable electrical cable, since shaft 1 and handle 4 is detachable [0024] [0029], electrical cable connection 8 is connecting to processing unit 9 [0025], it is understood in the art of imaging that a plug connector housing is present at proximal end of electrical cable 8 to provide connection with processing unit 9) arrange at a proximal end of the optic shaft from a hermetically sealed unit enclosing the imaging optics and the image sensor ([0024] [0029] Fig.1), and
Wherein the handle comprises a handle housing (Fig.1) in which an electronics unit (processing unit 9 Fig.1) is accommodated,
Wherein the electronics unit is hermetically sealed ([0028]) independently of the hermetically sealed optics shaft. (Cover glass 17 and seal 20 seals the objective 6 and image sensor 7, seal 21 seals the entry point of the handle, the electronics unit in the handle are using different sealing element (including cover 19 and seal 21) with respect to objective 6 and image sensor 7 (including seal 21 and cover glass), therefore the electronics unit is hermetically sealed independently of the hermetically sealed optic shaft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Dejima (US 2016/0175006 A1).
Regarding claim 2, Schulz teaches limitation above, however, does not explicitly disclose “wherein the shaft tube comprises a slot extending from a distal end to a proximal end of the shaft tube, and further comprises a hollow space configured for inserting instrument therethrough” of claim 2.
Dejima in the art of endoscope teaches endoscopic surgical device and overtube which guides an endoscope and a treatment tool into body cavity [0015-0016].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Schulz to include an endoscope with overtube as a known equivalent to which the overtube guides an endoscope and a treatment tool into body cavity, such as that taught by Dejima, which the overtube body (shaft) includes a shaft tube comprises a slot extending rom a distal end to a proximal end and a hollow space configured for inserting instrument (Fig.17), as a simple substitution of one known element for another (endoscope with overtube) to obtain predictable result of observation inside body cavity (MPEP 2143).

Examiner’s note:
Limitation “slot” under broadest reasonable interpretation can be interpret as a narrow passage or enclosure, which can be a tool passage/channel of an endoscope. This respective slot in Applicant’s specification is being directed to the hollow shape 13 of shaft tube 12 as “longitudinal slit”, the Examiner contends the term “longitudinal slit” better define Applicant’s invention because a slit is being directed to a long narrow cut or opening which does not include a tool passage/channel. 

Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Schulz, Dejima in view of Eisele (US 2014/0206939 A1).
Regarding claim 3, Schulz and Dejima teaches limitation recites above, and that it is understood in the art of imaging that a plug connector housing is present at proximal end of electrical cable 8 to provide connection with processing unit 9, however, Schulze does not explicitly exhibit the detail inside a plug connector housing (e.g. at least one plug connector is hermetically integrated into the plug connector housing).
 Eisele in the art of endoscopic imaging, discloses the detail of establishing electrical connection between an attachment 20 to a head piece 11 [0039] Fig.1, in which the head piece 11 include a plug connector 13 in Fig.1, and the connector is hermetically integrated into plug connector housing [0043].   
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Schulz and Dejima, to integrate at least one plug into a plug housing in a hermetically manner as recited in claim 3, such as taught by Eisele, to yield a predictable result of protecting electronic from fluid or provide the advantage of component being autoclavable [0015].

Regarding claim 4, Schulz and Dejima teaches limitation recites above, and the electronic unit (processor unit 9) is surrounded with a casing (as seen in Fig.1), and that it is understood in the art of imaging that at least a plug is present to enable the connection between the electrical cable 8 and processing unit 9, since shaft 1 and handle 4 is detachable [0024] [0029], however, Schulz does not explicitly exhibit the detail of a plug connector hermetically integrated into a casing of the electronic unit.
Eisele in the art of endoscopic imaging, discloses the detail of establishing electrical connection between an attachment 20 to a head piece 11 [0039] Fig.1, in which the head piece 11 include a plug connector 13 in Fig.1, and the connector is hermetically integrated into plug connector housing [0043].   
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Schulz and Dejima, and apply the same method of hermetically integrating connector into a housing such as taught by Eisele, to integrate at least one plug connector to a casing which include electronics as recited in claim 4,  to yield a predictable result of protecting electronic from fluid or provide the advantage of component being autoclavable [0015].

Allowable Subject Matter
Claims 5-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The invention of dependent claim 5 recites “wherein the proximal end section of the shaft tube further comprises a head piece rigidly connected thereto, and wherein both the Se r. No.: 16/890,2784 Docket No. P18252US electronics unit and the handle housing are independently detachably attached to the head piece of the shaft of the video endoscope.”;
The invention of dependent claim 8 recites “wherein the shaft of the video 15endoscope comprises at least one light source arranged outside the optics shaft and the plug 16connector housing, and that the shaft of the video endoscope comprises at least one light 17guide for transmitting illumination radiation generated by the light source to a distal end 18section of the shaft, a proximal end section of the at least one light guide being optically 19coupled to the light source, and wherein the proximal end section of the at least one light 20guide and the light source are both embedded in a sealing compound.”.
	Schulz Dejima and Eisele teaches an endoscope including shaft and handle, which the shaft comprising optic shaft and imaging optics and handle comprising handle housing accommodating electronics unit which the unit is hermetically sealed independently of the hermetically sealed optic shaft, and the shaft tube comprises a slot  and hollow space configured to inserting instrument, however does not teach nor suggest “wherein the proximal end section of the shaft tube further comprises a head piece rigidly connected thereto, and wherein both the Se r. No.: 16/890,2784 Docket No. P18252US electronics unit and the handle housing are independently detachably attached to the head piece of the shaft of the video endoscope.”; nor recites “wherein the shaft of the video 15endoscope comprises at least one light source arranged outside the optics shaft and the plug 16connector housing, and that the shaft of the video endoscope comprises at least one light 17guide for transmitting illumination radiation generated by the light source to a distal end 18section of the shaft, a proximal end section of the at least one light guide being optically 19coupled to the light source, and wherein the proximal end section of the at least one light 20guide and the light source are both embedded in a sealing compound.” as in the context of depending claims 5 and 8. 
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/           Examiner, Art Unit 3795 

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795